IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                                  December 4, 2001 Session

                 STATE OF TENNESSEE v. RAYMOND GRIFFIN

                  Direct Appeal from the Criminal Court for Shelby County
                       Nos. 98-09629,30,31   Joseph B. Dailey, Judge



                    No. W2001-01332-CCA-R3-CD - Filed March 15, 2002


The Appellant, Raymond Griffin, was convicted after a trial by jury of twenty-five offenses; two
especially aggravated kidnappings, sixteen aggravated robberies, five aggravated burglaries, and two
aggravated assaults. Griffin received an effective two-hundred and seventy-year sentence. On
appeal, Griffin raises the following issues for our review: (1) whether the trial court erred in
admitting his statements into evidence; (2) whether the trial court erred in joining the eight separate
criminal episodes for trial; (3) whether the confinement of the victims was essentially incidental to
accomplishment of the aggravated robberies and, therefore, sufficient to support separate convictions
for especially aggravated kidnapping; (4) whether the evidence was sufficient to support his
convictions; and (5) whether the trial court erred in ordering him to serve his sentences
consecutively. After review, we find that the trial court erred in joining the eight criminal episodes
for trial; however, such error was harmless. We also reverse and dismiss one conviction for
especially aggravated kidnapping because the confinement of the victim was essentially incidental
to the accomplishment of the aggravated robbery, thereby reducing Griffin’s sentence to an effective
two-hundred and forty years. Griffin’s remaining issues are without merit. Accordingly, the
judgments of the Shelby County Criminal Court in all other respects are affirmed.


Tenn. R. App. P. 3; Judgment of the Criminal Court is Reversed and Dismissed in Part and
                                    Affirmed in Part.

DAVID G. HAYES, J., delivered the opinion of the court, in which DAVID H. WELLES, J., joined.
GARY R. WADE, P. J., filed a concurring and dissenting opinion.

Harry E. Sayle III, Memphis, Tennessee, for the Appellant, Raymond Griffin.

Paul G. Summers, Attorney General and Reporter; Michael Moore, Solicitor General; P. Robin
Dixon, Jr., Assistant Attorney General; William L. Gibbons, District Attorney General; and Charles
Bell and Lorraine Craig, Assistant District Attorneys General, for the Appellee, State of Tennessee.
                                             OPINION

                                       Factual Background

        The thirty-two indictments against the Appellant stem from eight separate criminal episodes
spanning a six-week period. The respective convictions arising from each criminal episode are set
forth in the attached Appendix.

1. December 4, 1997: Michael Coleman drove Linda Anderson home after work. Both went inside
the Anderson home to retrieve a vacuum cleaner. As Coleman was exiting the home, a masked man
“ran away from behind the bushes,” and pointed a handgun at Coleman. A second armed and
masked man appeared, and Coleman was forced back inside the home. Once inside, Coleman and
Linda Anderson were ordered to lie down on the den floor. During this time, the robbers were
continuously demanding money. Debbie Anderson, Linda’s cousin, who was sitting on the couch
with her two-year-old son, was forced to her bedroom to retrieve her purse. One of the robbers then
proceeded upstairs where he encountered Classie Anderson, Linda’ mother. Classie was instructed
not to get out of bed. Also present in the home was Camilla Anderson, Linda’s daughter. Camilla
heard screaming coming from the den and hid in her bedroom closet, where she phoned 911. The
robbers stole jewelry from Debbie and Classie, Debbie’s purse, Linda’s coin purse, Classie’s billfold,
and Coleman’s 1995 Dodge Neon. Before the robbers left the home, they forced everyone into a
bathroom or closet, and threatened to shoot anyone who came out. None of the victims could
identify either of the intruders. The Appellant later confessed to committing the robbery with Tyrone
Taylor.

2. December 20, 1997: Tina Lorraine Hill traveled with her two children, Michael and Allen, to
Memphis from Louisville, Mississippi. About 1:15 a.m., she arrived at the home of George Cooley
and his two children, Craig and Julie. Hill was opening the trunk of her car when a man wearing a
ski-mask and carrying a handgun ordered her back in the vehicle. A second man, also wearing a
mask and carrying a handgun, came around the car to get the children. The men demanded to go
inside the Cooley home. Once inside the home, Hill was forced to stay in the living room with the
children. One of the robbers took Cooley through the house, in order for Cooley to show him where
items of value were located. The robbers stole a 20-gauge Sears and Roebuck shotgun, a television,
a VCR, checkbooks, Cooley’s wallet, Cooley’s keys, an ATM card, a telephone, and shotgun shells.
No identification of the Appellant was made, but Hill identified the Appellant’s co-defendant as one
of the robbers. A gun similar to the one taken from Cooley’s home was discovered during a search
of the Appellant’s residence, and was tentatively identified by Cooley at trial. No confession was
obtained from the Appellant.

3. December 23, 1997: Kecia Coleman drove her sister, Carmen Coleman, home from the beauty
shop. Kecia remained in the car, while her sister went to the door. A car pulled into the driveway
behind Kecia’s car, and three men wearing ski-masks and carrying guns exited the vehicle. One man
approached Carmen, grabbed her, and put a gun in her face. Kecia began to blow the car horn. At
this time, Corrine Coleman, Kecia and Carmen’s mother, heard the horn and opened the front door.


                                                 -2-
Carmen was forced inside at gunpoint. Kecia was struck on the head and lost consciousness. Kecia
was then dragged inside the home, and taken to the kitchen, where her mother and sister had been
forced to lay face-down on the floor. The robbers stole Kecia’s Mazda 626, three televisions, two
cell phones, a portable headset telephone, jewelry, a VCR, all three women’s purses, and Christmas
gifts inside the home. No one could identify any of the robbers. The Appellant later confessed to
committing the robbery with Tyrone Taylor and Cameron Buchanan. Two televisions, a VCR, two
cell phones, Corrine’s wallet, and Kecia’s coat were later recovered during searches of the
Appellant’s and his co-defendants’ residences.

4. December 27, 1997: Willester Clark, his wife, Jean, and two of their daughters, Sybil and
Menthia, returned home from a party. Jean waited in the car, while the others went to unlock the
door. As they were unlocking the door, two men and a woman, all wearing ski-masks and carrying
guns, came “running from around the side of the house.” The Clarks were forced into the den of
their home at gunpoint and ordered to kneel on the floor. Leslie Clark, the eldest daughter, was
inside sleeping. One of the robbers went to the back of the house, pulled Leslie out of bed and
brought her into the den with the others. While the robber was in the back of the house with Leslie,
a shot was fired; no one was injured. After all the Clarks were gathered in the den, they were robbed
of their personal items: purses, a wallet, jewelry, a coat, and a camera. The Clarks were then led into
the bathroom and instructed not to come out. The robbers searched the house, taking luggage,
clothing, and Christmas gifts. One of the robbers returned to the bathroom and asked for the keys
to the Clark’s car. The robbers left the home in a white vehicle and the Clarks’ car. Early that same
morning, the Clarks received a phone call. The person on the phone asked to speak with Menthia,
and said his name was Tyrone. Willester refused to let the person speak with Menthia, and the
person then threatened to return to the home if his request was not granted. The police were again
called to the Clark home. The white vehicle was identified at trial by members of the Clark family
as similar to the one used by the robbers. Sybil Clark identified the Appellant in a photograph line-
up. No one, other than Sybil, could identify the Appellant; however, Sybil, Menthia, and Willester,
all identified Tonjala Woodears as the woman involved in the robbery. The Appellant admitted to
committing the crime with Tyrone Taylor and Tonjala Woodears.

5. January 3, 1998: Around 1:30 in the morning, Lindsey Wilson drove John White home. They
were sitting in the driveway talking, when a man wearing a ski-mask and carrying a shotgun ordered
them out of the car. White “started jumping out of the other side” of the vehicle, and the man ran
around the vehicle to stop him. A woman, wearing a ski-mask and holding a gun, yanked Wilson
out of the car, threw her to the ground, began to kick her, and then “pulled” her to the porch. The
robbers took White’s wallet and car keys, and asked for the pin numbers to his credit cards. White
and Wilson were then instructed to “go to the backyard.” The female robber attempted to take
Wilson’s vehicle, but failed. The Appellant later admitted to committing the crime with Tonjala
Woodears. The assailants could not be identified by the victims.

6. January 6, 1998: Larry Smith drove home from work. A car moved into his driveway, blocking
his truck. Three men, wearing ski-masks and carrying guns, forced Smith from his vehicle. Smith
had difficulty opening the door, and one of the robbers said, “shoot him.” Once inside the home,


                                                 -3-
Smith was ordered to lie down on the floor and tied up with clear duct tape. The robbers stole two
television sets, three VCRs, Smith’s wallet, a stereo system, and Smith’s red truck. The Appellant
admitted to committing the crime with Tyrone Taylor and Cameron Buchannon. Smith could not
identify any of the intruders. Two televisions, a VCR, and the stereo system were later recovered
during searches of the Appellant’s and his co-defendants’ residences.

7. January 14, 1998: Zernia Peacock returned home from a YMCA board meeting, when a red
truck pulled into her driveway. A masked, armed man exited the truck and demanded her purse. She
told him it was in her car. She was then forced inside her home, and ordered to sit in a chair. A
masked woman, who was holding a machete, then entered the home carrying Peacock’s purse. The
woman watched over Peacock, while the man searched the home. After several minutes, the man
returned to Peacock, placed a shotgun between her eyes, and demanded money. She replied that
there was no money in the home, and was then led into a bedroom. The robbers took credit cards,
a jacket, a watch, and a camcorder. The Appellant later admitted to committing the crime with
Tonjala Woodears. Peacock could not identify any of the intruders; however, she did identify a
jacket found in the Appellant’s closet as similar to the one he wore during the robbery.

8. January 14, 1998: Later on January 14th, Teresa Davis Wampler arrived at home and was
unloading groceries from her vehicle, when a red truck pulled into her driveway, blocking her
vehicle. When the truck light came on, Wampler saw two black males in the front seat and another
person on the passenger side holding a machete. She began to run towards her neighbor’s house.
The driver of the truck, who was carrying a shotgun, got out of the vehicle and chased her. Wampler
stumbled and fell. The man picked up her purse, and then returned to the truck. Wampler made an
identification of the Appellant and the red truck. The Appellant later admitted to the crime.

        Wampler’s neighbor, John Ables, was awakened by Wampler’s screams and jumped out of
bed to see what was going on. At trial, Ables testified:

       I jumped up, and ran towards the front of my house in my living room, and I’ve got
       windows all in my living room, and I saw Ms. Davis and a gentlemen in my front
       yard, struggling. And they hit the monkey grass, and she fell, and he swung at her
       and missed her, and then he fell on top of her. And by then she was crawling up to
       the porch, and I approached the door, went out, and he saw me, and I started to chase
       him across my neighbor’s yard.

He pursued the assailant until the assailant got into the red truck and pointed the shotgun at Ables.
At trial, Ables identified the shotgun admitted into evidence, as looking like the one he saw that
night. Ables could not identify the assailant.

       Shotgun shells, three ski-masks, a sawed-off shotgun and that portion of the barrel that was
sawed-off were found at the Appellant’s residence. Also, a Crossman air pistol and two pairs of
gloves were found in the Appellant’s car. On August 6, 1998, the Shelby County Grand Jury
returned thirty-two indictments against the Appellant; which consisted of 6 aggravated burglaries,


                                                -4-
4 aggravated assaults, 17 aggravated robberies, and 5 especially aggravated kidnappings. The State
filed a motion to consolidate all of the indictments for trial, which was later granted. After a jury
trial, the Appellant was convicted of 25 offenses: 2 especially aggravated kidnappings, 16 aggravated
robberies, 5 aggravated burglaries, 2 aggravated assaults. He was found not guilty of all offenses
charged in the December 20th episode. The Appellant received an effective two-hundred and
seventy-year sentence. The Appellant’s motion for a new trial was denied, and this timely appeal
followed.

                                            ANALYSIS

                          I. Suppression of the Appellant’s Statements

        First, the Appellant argues that the trial court erred in denying his motion to suppress
statements given during the period after his arrest. The standard of review applicable to suppression
issues is well established. In reviewing a denial of a motion to suppress, this court looks to the facts
adduced at the suppression hearing which are most favorable to the prevailing party. State v. Daniel,
12 S.W.3d 420, 423 (Tenn. 2000) (citing State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996)). In
considering the evidence presented at the hearing, this court extends great deference to the
fact-finding of the suppression hearing judge with respect to weighing credibility of witnesses,
determining facts, and resolving conflicts in the evidence. Id. Indeed, these findings will be upheld
unless the evidence preponderates otherwise. Id.

       In the present case, the trial court admitted the statements into evidence, and made the
following findings:

        And when comparing the credibility of the two police officers that testified against
        the credibility of this man with his six prior convictions and his evasive demeanor
        on the witness stand and his calculating answers that changed as required in the
        cross-examination, and the cold, hard facts that were presented with his voice on the
        tapes and his signatures on the documents, there’s no question in my mind that all
        these statements were given freely and voluntarily.

        Inherent in the admissibility of the written statement is that the statement was voluntarily
given by a defendant knowledgeable of his constitutional rights and accompanied by a valid and
knowing waiver of those rights. See Miranda v. Arizona, 384 U.S. 436, 467, 86 S. Ct. 1602, 1624
(1966); State v. Middlebrooks, 840 S.W.2d 317, 326 (Tenn. 1992), cert. dismissed, 510 U.S. 124,
114 S. Ct. 651 (1993). The Appellant contends that his statements should not have been admitted
into evidence because the statements were given involuntarily, under duress, and without the advice
of counsel, in violation of his constitutional rights. The Appellant, in his brief, contends that he was
without food and sleep for twenty-two hours. At the suppression hearing, the Appellant testified that
after he denied involvement in the crimes, one of the interrogating officers became violent, kicking
chairs and doors. Specifically, the Appellant argues that



                                                  -5-
       the statements were not voluntarily given, but were given under duress and in return
       for assurances that the interrogating officers would not prosecute his live-in girlfriend
       who was pregnant with his child, would not charge him with murder in some
       unsolved murder, and would not turn the case over to the Federal government for
       prosecution under the federal carjacking statute and felon-in-possession-of-firearm
       statute.

         In order for a confession to be admissible, it must be freely and voluntarily made; “that is,
[it] must not be extracted by any sort of threats or violence, nor obtained by any direct or implied
promises, however slight, nor by the exertion of any improper influence." State v. Smith, 933
S.W.2d 450, 455 (Tenn. 1996) (quoting Bram v. United States, 168 U.S. 532,542-43, 18 S. Ct. 183,
187 (1897)). In determining the admissibility of a confession, the particular circumstances of each
case must be examined as a whole. Id. A defendant's subjective perception alone is not sufficient
to justify a conclusion of involuntariness in the constitutional sense. Id. (citations omitted). Rather,
"coercive police activity is a necessary predicate to finding that a confession is not voluntary." Id.
(citations omitted). The focus of the reviewing court should be "whether the behavior of the State's
law enforcement officials was such as to overbear petitioner's will to resist and bring about
confessions not freely self-determined – a question to be answered with complete disregard of
whether or not petitioner in fact spoke the truth." State v. Kelly, 603 S.W.2d 726, 728 (Tenn. 1980)
(quoting Rogers v. Richmond, 365 U.S. 534, 544, 81 S. Ct. 735, 741 (1961)).

         Although the Appellant made allegations of coercion and intimidation by his interrogators,
the trial court failed to accredit his claims. Instead, in finding the statement voluntary, the court
relied upon the testimony of Sergeant Goods, the signed waiver of rights forms, and the waivers
contained in each of the Appellant's inculpatory statements. We find that the record fails to establish
that law enforcement exercised any compelling influence over the Appellant or that his statements
were induced by promises made by Sergeant Goods. Furthermore, the record indicates that the
Appellant was advised fully and completely of his Miranda rights, and at no time did the Appellant
indicate that he did not understand his rights. The trial court obviously accredited the testimony of
Sergeant Goods in finding a valid and knowing waiver of rights and finding a voluntary statement
made from the free will of the Appellant.

        The trial court's determination that a confession was given knowingly and voluntarily is
binding on this court unless the Appellant can show that the evidence preponderates against the trial
court's ruling. State v. O'Guinn, 709 S.W.2d 561, 566 (Tenn.), cert. denied, 479 U.S. 871, 107 S.
Ct. 244 (1986). We find no reason to disregard the findings of the trial court with respect to the
voluntariness of the Appellant's statement. We conclude that the trial court's denial of the motion
to suppress was proper.

                 II. Joinder of the Eight Separate Criminal Episodes for Trial

        Second, the Appellant argues that the trial court improperly joined the eight criminal episodes
for trial. On appellate review, this court will not reverse a trial court's decision concerning


                                                  -6-
permissive joinder and severance of offenses absent an abuse of the trial court's discretion. Spicer
v. State, 12 S.W.3d 438, 442 (Tenn. 2000) (citing State v. Shirley, 6 S.W.3d 243, 247 (Tenn. 1999)).
Accordingly, this court will not interfere with a trial court's ruling unless the "court applied an
incorrect legal standard, or reached a decision which is against logic or reasoning that caused an
injustice to the party complaining." Id. at 442-43 (citations omitted). Whether severance should be
granted "depends upon the facts and circumstances involved in the various crimes charged." State
v. Morris, 788 S.W.2d 820, 822 (Tenn. Crim. App.), perm. to app. denied (Tenn. 1990). The trial
court is required to hold a pretrial hearing to determine the appropriateness of joinder, consolidation,
or severance. State v. Hoyt, 928 S.W.2d 935, 944-45 (Tenn. Crim. App. 1995). The court must
make a determination that (1) the multiple offenses constitute parts of a common scheme or plan;
(2) the evidence of one offense is relevant to a material issue, other than character, in the trial of all
the other offenses, and (3) the probative value of the evidence outweighs any prejudicial effect.
Spicer, 12 S.W.3d at 445.

        In the present case, the trial court permitted joinder, finding that the 32 indictments were part
of a “larger, continuing plan or conspiracy,” and that evidence of each offense would be admissible
upon trial of the others, in order to show identity and lack of mistake. Specifically, the trial court
made the following findings:

        But if you look - if you step back and look at all of them, then it becomes apparent
        to me, at least, that while it’s true that on any given day they were riding around
        looking for someone to rob, they didn’t just happen to be out there by coincidence
        that day, randomly thrown together looking to commit a robbery; that the fact that
        they were committing these over and over and over again - same group of people
        involved, to varying degrees, the same type of robbery, the same driveway robbery,
        the same proceeds that were sought and taken, the same proceeds that were shared
        to one degree or another by everybody involved - they’d commit one, and then a day
        or two later they’d be out committing another one and then another one in the same
        fashion, essentially - obviously not in the identical fact-by-fact one-hundred percent
        fashion, but essentially in the same fashion, over and over.

        I think the conclusion is inescapable that this was a common plan by these people to
        go out and commit these types of robberies over and over. It didn’t just happen.

The Appellant argues that the trial court “abused its discretion in consolidating these indictments for
one trial.” The Appellant further asserts that the “prejudicial impact of having eight criminal
episodes tried together far outweighs any probative value evidence of other crimes would have.”

         Two or more offenses may be joined if they "constitute parts of a common scheme or plan
or if they are of the same or similar character." Tenn. R. Crim. P. 8(b). Three categories of such
evidence are recognized:

        (1) distinctive designs or signature;


                                                   -7-
       (2) larger, continuing plan or conspiracy; and

       (3) same transaction.

State v. Hallock, 875 S.W.2d 285, 290 (Tenn. Crim. App. 1993), perm. to app. denied (Tenn. 1994).

A defendant has a right to sever such permissively joined charges unless the trial court determines
that:

       (1) the offenses are part of a common scheme or plan; and

       (2) evidence of one would be admissible upon the trial of the others.

Tenn. R. Crim. P. 14(b)(1); Spicer, 12 S.W.3d at 443; Hallock, 875 S.W.2d at 289.

        Pursuant to Rule 14(b)(1) review, we must first find that there was evidence of a common
scheme or plan. "A common scheme or plan for severance purposes is the same as a common
scheme or plan for evidentiary purposes." Hallock, 875 S .W.2d at 289. Generally, evidence that
the accused committed crimes independent of those for which he is on trial is inadmissible because
it lacks relevance and invites the finder of fact to infer guilt from propensity. Id. at 290. Under
certain circumstances, however, such evidence may be relevant to prove a genuinely contested issue
other than propensity. Id. Although Tennessee Rule of Evidence 404(b) does not enumerate such
circumstances, they may include motive, intent, guilty knowledge, identity of the defendant, absence
of mistake or accident, and "a common scheme or plan for commission of two or more crimes so
related to each other that proof of one tends to establish the other." Collard v. State, 526 S.W.2d
112, 114 (Tenn. 1975).

       The trial court joined the eight criminal episodes, and denied severance finding a “larger,
continuing plan or conspiracy.” In order for each offense to be part of a “larger, continuing plan or
conspiracy,” proof of a working plan, operating towards the future with such force as to make
probable the crime for which the defendant is on trial is required. Hoyt, 928 S.W.2d at 943. “The
unifying concept of crimes admitted under this theory is not their high degree of similarity but the
common goal or purpose toward which each crime is directed.” NEIL P. COHEN , ET AL., TENNESSEE
LAW OF EVIDENCE § 404.11 (3d ed. 1995); see Hallock, 875 S.W.2d at 290.

        We conclude that there is not a “larger, continuing plan or conspiracy” such as to satisfy the
“common scheme or plan” requirement of the severance test. Upon examination of the record, we
find no proof which indicates that the Appellant and his co-defendants had a working plan, operating
towards the future. There was not a common goal or purpose toward which each crime was directed.
The State argues that “the record reveals that the defendant’s offenses were part of a common
scheme or plan to drive around the City of Memphis at night in order to target particular individuals




                                                 -8-
for robbery.”1 Hallock provides the following relevant example: “X is on trial for three counts of
burglary, each involving a different building, a different form of entry, and a different day. His
overall purpose, however, was to acquire money for college. Clearly, without more, X is entitled to
severance under Rule 14(b)(1).” Hallock, 875 S.W. 2d at 290. In accord with Hallock, we conclude
that in the absence of a unifying common goal or purpose which connect the individual robberies and
accompanying crimes, other than simply the perpetration of multiple offenses, the Appellant is
entitled to severance of the eight criminal episodes. Because we find that no “common on scheme
or plan” existed, it is unnecessary to proceed to the second requirement of the severance test, i.e., the
admissibility of the evidence of one crime upon the trial of the others.

        Having concluded that it was error for the eight criminal episodes to be consolidated into a
single trial, we must next determine whether such consolidation constituted reversible error,
requiring new trials to be ordered. For reversal, the Appellant must show that the error “affected the
result of the trial of the merits.” Tenn. R. Crim. P. 52(a). "In most severance cases, the line between
harmless and prejudicial error is in direct proportion to the degree by which proof exceeds the
standard required to convict." Spicer, 12 S.W.3d at 447 (citations omitted). In this case the proof
exceeded by a wide margin the reasonable doubt standard required to convict. The Appellant had
confessed to seven of the eight criminal episodes. The crimes were committed in a similar fashion,
by a similar group of people. The evidence of guilt in all seven cases was overwhelming.
Furthermore, the Appellant was not convicted of the criminal episode for which there was no
confession. We, therefore, conclude that improper joinder of all eight criminal episodes was
harmless error.

                III. Separate Convictions for Especially Aggravated Kidnapping

        Third, the Appellant argues that the facts do not support convictions for both especially
aggravated kidnapping and aggravated robbery because any confinement of Kecia Coleman
(December 23rd episode) or Larry Smith (January 6th episode) was essentially incidental to the
primary purpose of committing the aggravated robberies, and therefore, separate convictions violate
due process principles and the mandate of State v. Anthony, 817 S.W.2d 299, 306 (Tenn. 1991).
Specifically, the Appellant argues that he did not substantially increase the risk of harm over and
above that necessarily present in the crime of robbery itself. The Appellant, in his brief, relies upon
the following facts and circumstances in support of his argument:

                In this case, during the robbery of Larry Smith, Mr. Smith was accosted at
        gunpoint and ordered to move from his truck in his driveway into his house. He was
        told to lie on the floor, and was bound with duct tape while he was robbed of two
        televisions, three VCRs, a stereo set, his wallet, and his truck. He was physically
        unhurt, and the incident lasted only as long as it took for the assailants to take the
        items mentioned. The movement was only a short distance – from the driveway to


        1
          The State essentially agues that the modus operandi of each robbery was so distin ctive as to be like a
signature. The trial court found this argument to be without merit. We agree.

                                                      -9-
        the house – and was clearly necessary to accomplish the burglary and robbery. The
        confinement was essentially incidental to the robbery of Larry Smith, and clearly did
        not increase the risk of harm to him.

               During the robbery of Kecia Coleman, the victim was knocked unconscious
        when she started blowing her car horn. She was taken into the house where the other
        victims were while the robbery was taking place. The movement and confinement
        was essentially incidental to the burglary and robbery, and did not increase the risk
        of harm to the victim.

         The appellate courts of this state have recognized that inherent in every assault, robbery, and,
rape is a period of confinement or restraint. Thus, the courts are left to determine "whether the
confinement, movement, or detention is essentially incidental to the accompanying felony and is not
. . . sufficient to support a separate conviction for kidnapping . . . in and of itself." Id. (citation
omitted). The focus of an Anthony inquiry is upon the "purpose of the removal or confinement and
not the distance or duration." State v. Dixon, 957 S.W.2d 532, 535 (Tenn. 1997). If the purpose of
the removal or confinement was not necessary for the commission of the underlying felony, the
kidnapping is not incidental to the other offense. Id. If the "movement or confinement was beyond
that necessary to consummate the [underlying offense,] . . . the next inquiry is whether the additional
movement or confinement: (1) prevented the victim from summoning help; (2) lessened the
defendant's risk of detection; or (3) created a significant danger or increased the victim's risk of
harm." Id. (citing Anthony, 817 S.W.2d at 306). Affirmative answers to these inquiries support
affirmance of a contemporaneous kidnapping. See, e.g., Dixon, 957 S.W.2d 532.

        During the robbery, Kecia Coleman was hit on the head and knocked unconscious because
she continued to blow the car horn. Applying the foregoing principles, we first conclude that the
purpose of confinement was not necessary for the commission of the robbery. Second, we find that
the additional confinement prevented the victim from summoning help, lessened the Appellant’s risk
of detection, and created a significant danger or increased the victim's risk of harm. Accordingly,
separate convictions for especially aggravated kidnapping and aggravated robbery in the case of
Kecia Coleman are proper.

        In the case of Larry Smith, we conclude that separate convictions for especially aggravated
kidnapping and aggravated robbery violate due process principles and the mandate of State v.
Anthony. The act of binding Smith’s hands with duct tape was essentially incidental to
accomplishing the armed robbery. State v. Sanders, 842 S.W.2d 257, 260 (Tenn. Crim. App. 1992);
see also State v. Blouvet, 965 S.W.2d 489, 492 (Tenn. Crim. App. 1997). While binding Smith’s
hands may have increased the risk of harm, this risk was not substantially greater than that
necessarily inherent in the robbery. Id. Accordingly, the Appellant’s conviction for especially
aggravated kidnapping involving the victim Larry Smith, as charged in indictment no. 98-0962, is
reversed and dismissed.




                                                  -10-
                                  IV. Sufficiency of the Evidence

        The Appellant next contends the evidence was not sufficient for a rational trier of fact to
find, beyond a reasonable doubt, all elements of the crimes of which the Appellant was
convicted. A jury conviction removes the presumption of innocence with which a defendant is
cloaked and replaces it with one of guilt, so that on appeal, a convicted defendant has the burden
of demonstrating that the evidence is insufficient. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn.
1982). The defendant must establish that the evidence presented at trial was so deficient that no
reasonable trier of fact could have found the essential elements of the offense beyond a
reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.
2781, 2789 (1979); State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994). Moreover, the State is
entitled to the strongest legitimate view of the evidence and all reasonable inferences which may
be drawn therefrom. State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992).

        The Appellant concedes there is evidence to support his convictions; however, he argues
that the evidence is insufficient when viewed against the “high standard enunciated in Jackson v.
Virginia.” We disagree. The Appellant confessed to all of the crimes for which he was
convicted. Sybil Clark identified the Appellant as one of the robbers. Robbery proceeds, a
sawed-off shotgun, ski-masks, gloves, a Crossman air pistol, and ammunition were found in the
Appellant’s possession. After review of the record, we find the proof sufficient to support the
Appellant’s convictions beyond a reasonable doubt for especially aggravated kidnapping, sixteen
aggravated robberies, five aggravated burglaries, and two aggravated assaults. Tenn. R. App. P.
13(e).

                                     V. Consecutive Sentences

        Fifth, the Appellant argues that the trial court erred by imposing consecutive sentences. The
Appellant received the maximum sentence for each conviction: ten years on each aggravated assault
at 35 %; ten years on each aggravated burglary at 35%; thirty years on each aggravated robbery at
45%; and sixty years on each especially aggravated kidnapping at 100%. The sentences within each
episode were ordered to be served concurrently, but the total sentence for each criminal episode was
run consecutively to the other episodes; for an effective two-hundred and seventy-year sentence. See
Appendix. Specifically, the Appellant argues that he is not a dangerous offender because there is
nothing in the record to indicate that he had little or no regard for human life or created an inordinate
risk to human life. Next, he argues that the trial court failed to articulate on the record any
aggravating circumstances which would justify the imposition of consecutive sentences.
Furthermore, he contends that even if he is determined to be a dangerous offender, the facts and
circumstances of this case do not support a finding that consecutive sentences are necessary in order
to protect society and are reasonably related to the severity of the offenses. The Appellant asks this
court to order that the sentences for each criminal episode run concurrently for an effective sixty-year
sentence.




                                                  -11-
        With reference to the particular facts of this case, Tennessee Code Annotated § 40-35-115(b)
(1997) provides that the sentencing court may order sentences to run consecutively if the court finds
by a preponderance of the evidence that “[t]he defendant is a dangerous offender whose behavior
indicates little or no regard for human life, and no hesitation about committing a crime in which the
risk to human life is great.” This court's review of the manner of service of a sentence is de novo
with a presumption that the determination made by the trial court is correct. Tenn. Code Ann. §
40-35-401(d) (1997). Likewise, the Appellant bears the burden of proving the impropriety of the
consecutive nature of the sentences imposed. Sentencing Commission Comments, Tenn. Code Ann.
§ 40-35-401(1997).

        Before consecutive sentences can be imposed, the trial court must: (1) determine that one or
more of the statutorily enumerated criteria of Tennessee Code Annotated § 40-35-115 exists, and (2)
if the defendant is found to be a dangerous offender, find that the aggregate sentence is reasonably
related to the severity of the offenses and is necessary to protect the public from further criminal
activity of the offender. State v. Wilkerson, 905 S.W.2d 933, 936-38 (Tenn. 1995); see also State
v. Lane, 3 S.W.3d 456 (Tenn. 1999) (holding Wilkerson factors were limited to sentencing of
"dangerous offenders"). Notwithstanding proof of these criteria, a sentencing court retains the
discretion of imposing consecutive sentences. Sentencing Commission Comments, Tenn. Code Ann.
§ 40-35-115 (1997). On appeal, the exercise of the sentencing court's discretion is afforded great
weight, provided the court correctly applied the principles of consecutive sentencing. State v. Ashby,
823 S.W.2d 166, 169 (Tenn. 1991). Moreover, in determining whether the sentencing court
providently exercised its discretion, "the overriding concern" is the fairness of the resulting sentence
under all the circumstances. State v. Sullivan, No. M1999-02547-CCA-R3-CD (Tenn. Crim. App.
at Nashville, Oct. 13, 2000); see generally State v. Gray, 538 S.W.2d 391 (Tenn. 1976).

       In its sentencing decision, the trial court ordered the Appellant to serve consecutive sentences
and reasoned in part as follows:

        [T]here is no question that his man is a dangerous offender. He has demonstrated
        that over and over. The conduct that he and his co-defendants engaged in – certainly
        the conduct that he engaged in was every citizen’s nightmare to have to live through
        these types of home invasion kidnaping and robberies – whole families were herded
        into bathrooms and praying and clutching each other, hoping that they would live to
        see the next day. Elderly women had shotguns placed between their eyes. . . .

        This man is clearly a dangerous offender, who was on parole for these very offenses
        at the time – at the time he committed these offenses, has shown absolutely no
        remorse; and accordingly, I think it would be – I will run, concurrently, those cases,
        that are within each grouping. So for each of the – each of the families that were
        terrorized and robbed and kidnaped, those cases, within that grouping, will run




                                                 -12-
         concurrently; but each of the separate groupings will run consecutively to one
         another.2

        The Appellant argues that the trial court erred by finding that the Appellant was a dangerous
offender within the meaning of Tennessee Code Annotated § 40-35-115(b) (1997). Specifically, the
Appellant states, "[a]s serious as these offenses are, there is nothing in the record to indicate a
display by Appellant of ‘little or no regard for human life’, or ‘an inordinate risk human life’ which
would warrant consecutive sentences.” We disagree. The Appellant committed seven violent
robberies by threats, coercion, and force. During one robbery, the Appellant chased the victim until
she stumbled and fell. In another robbery, the victim was hit on the head and knocked unconscious;
during another robbery, a shotgun was placed between the victim’s eyes; and also, in other robberies,
victims were tied up with duct tape and forced into bathrooms or closets. Accordingly, we find that
the trial court did not err by finding that the Appellant “is a dangerous offender whose behavior
indicates little or no regard for human life, and no hesitation about committing a crime in which the
risk to human life is great.”

        Next, the Appellant contends that an “extended sentence [was not] necessary to protect the
public against further criminal conduct by the defendant and that the consecutive sentences [were]
not] reasonably relate[d] to the severity of the offenses committed.” Specifically, the Appellant
asserts that:

         If Appellant received concurrent sentences, his effective sentence would still be 60
         years at 100% on the especially aggravated kidnappings. He was 27 at the time of
         sentencing, and already facing close to 2 years remaining on his previous sentence,
         for which his parole was violated. That would place him in prison past his 89th
         birthday. . . . Clearly, consecutive sentences totaling 270 years are not necessary to
         protect society. And such an unnecessarily long sentence surely does not reasonably
         relate to the severity of the offenses committed. It exceeds the life span of a human
         being, and is, clearly, effectively greater than a life sentence.

This argument has been repeatedly rejected. “The power of a trial judge to impose consecutive
sentences ensures that defendants committing separate and distinct violations of the law receive
separate and distinct punishments. Otherwise defendants would escape the full impact of
punishment for one of their offenses.” State v. Robinson, 930 S.W.2d 78, 85 (Tenn. Crim. App.
1996) (citing Frost v. State, 336 Md. 125, 647 A.2d 106, 115 (1994)) (defendant received
consecutive life sentences for two first-degree murder convictions); see also State v. Pike, 978
S.W.2d 904, 928 (Tenn. 1998); State v. Black, 815 S.W.2d 166, 170 (Tenn. 1991); State v. Howell,

         2
           While the trial co urt de term ined only that the Appellant was a “dangerous offender,” we find that the
Appellant is also “an offender whose record of criminal activity is extensive.” Tenn. Co de. Ann. § 4 0-35-115 (b) (1997).
The Appellant began his criminal career at the age of eleven, when he was arrested for shoplifting. He was arrested at
thirteen for the crim e of b urglary. H e was again arrested at the ages of fifteen, sixteen, and seventeen for crimes such
as burglary and grand larceny. His adult career began at nineteen, when he was convicted of first-degree burglary. The
Ap pellan t was later convicted of three counts of theft of property , crim inal tresp ass, and aggrav ated robb ery.

                                                          -13-
34 S.W.3d 484, 506-15 (Tenn. Crim. App. 2000); State v. Ensley, 956 S.W.2d 502, 514 (Tenn. Crim
App. 1996). The Appellant committed seven violent robberies. The Appellant's past convictions,
along with the present crimes, clearly reveal that the Appellant is an ongoing danger to the
community. The Appellant should not escape the impact of consecutive sentencing merely because
his crimes were determined as to merit the maximum sentence. Robinson, 930 S.W.2d at 85.

        Sentencing is inescapably a human process that neither can nor should be reduced to a set of
fixed and mechanical rules. Wilkerson, 905 S.W.2d at 938. The trial court imposed consecutive
sentences for each of the seven criminal episodes, for an effective sentence of two-hundred and
seventy years. Upon de novo review, we conclude that the imposition of consecutive sentences was
appropriate, as the proof established that the aggregate sentence imposed is reasonably related to the
severity of the offenses and was necessary to protect the public from further criminal acts of this
Appellant. Accordingly, this issue is without merit. However, because we have previously vacated
one of the Appellant’s especially aggravated kidnapping convictions, the Appellant’s sentence will
be reduced to an effective two-hundred and forty years. See Appendix.

                                          CONCLUSION

        Based upon the foregoing, we conclude that the trial court erred in joining the eight separate
criminal episodes for trial; however, such error was harmless. We also find that the Appellant’s
multiple convictions for both especially aggravated kidnapping and aggravated robbery involving
the victim Larry Smith (January 6th episode) violate due process principles and the mandate of State
v. Anthony. Accordingly, the Appellant’s conviction for especially aggravated kidnapping and
accompanying sentence in indictment no. 98-0962 is reversed and dismissed, resulting in an effective
sentence of two-hundred and forty years. In all other respects, the Appellant’s judgments of
convictions and sentences are affirmed. This case is remanded to the trial court for a corrected
judgment of conviction in indictment no. 98-0962 consistent with this opinion.



                                                       ___________________________________
                                                       DAVID G. HAYES, JUDGE




                                                -14-
                                      APPENDIX
December 4, 1997
 Indictment No.     Victim           Offense      Class   Sentence
                                                          Imposed
 98-09660           Classie          Aggravated   C       10 years at 35%
                    Anderson         Burglary
 98-09661           Michael          Aggravated   B       30 years at 45%
                    Coleman          Robbery
 98-09662           Linda Anderson   Aggravated   B       30 years at 45%
                                     Robbery
 98-09663           Classie          Aggravated   B       30 years at 45%
                    Anderson         Robbery
 98-09664           Debbie           Aggravated   B       30 years at 45%
                    Anderson         Robbery

December 23, 1997
 Indictment No.     Victim           Offense      Class   Sentence
                                                          Imposed
 98-09636           Corrine          Aggravated   B       30 years at 45%
                    Coleman          Robbery
 98-09637           Corrine          Aggravated   C       10 years at 35%
                    Coleman          Burglary
 98-09638           Kecia Coleman    Aggravated   B       30 years at 45%
                                     Robbery
 98-09639           Kecia Coleman    Especially   A       60 years at
                                     Aggravated           100%
                                     Kidnapping
 98-09641           Carmen           Aggravated   B       30 years at 45%
                    Coleman          Robbery




                                          -15-
December 27, 1997
 Indictment No.     Victim            Offense      Class   Sentence
                                                           Imposed
 98-09642           Willester Clark   Aggravated   B       30 years at 45%
                                      Robbery
 98-09643           Willester Clark   Aggravated   C       10 years at 35%
                                      Burglary
 98-09644           Jean Clark        Aggravated   B       30 years at 45%
                                      Robbery
 98-09645           Menthia Clark     Aggravated   B       30 years at 45%
                                      Robbery
 98-09646           Sybil Clark       Aggravated   B       30 years at 45%
                                      Robbery
 98-09647           Leslie Clark      Aggravated   B       30 years at 45%
                                      Robbery

January 3, 1998

 Indictment No.     Victim            Offense      Class   Sentence
                                                           Imposed
 98-09654           Lindsey Wilson    Aggravated   C       10 years at 35%
                                      Assault
 98-09655           John White        Aggravated   B       30 years at 45%
                                      Robbery

January 6, 1998
 Indictment No.     Victim            Offense      Class   Sentence
                                                           Imposed
 98-09629           Larry Smith       Especially   A       60 years at
                                      Aggravated           100%
                                      Kidnapping
 98-09630           Larry Smith       Aggravated   B       30 years at 45%
                                      Robbery
 98-09631           Larry Smith       Aggravated   C       10 years at 35%
                                      Burglary

                                           -16-
January 14, 1998
 Indictment No.     Victim          Offense      Class   Sentence
                                                         Imposed
 98-09648          Zernia Peacock   Aggravated   C       10 years at 35%
                                    Burglary
 98-09649          Zernia Peacock   Aggravated   B       30 years at 45%
                                    Robbery

Later January 14, 1998
 Indictment No.     Victim          Offense      Class   Sentence
                                                         Imposed
 98-09653          John Ables       Aggravated   C       10 years at 35%
                                    Assault
 98-09669          Teresa Davis     Aggravated   B       30 years at 45%
                   Wampler          Robbery




                                         -17-